DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered. 
2.2.	Applicant’s amendments to Claims, Abstract and Remarks filed on November 30,2020  are acknowledged.
2.3.	Claims 8-13 have been withdrawn. Claims 14-16 are newly added. No amendments to previously examined Claims 1-7 have been made. Support for the newly added  Claims 14-16 has  been found in Applicant’s Specification as indicated in Applicant's Remarks. Therefore, no New matter has been added with instant Amendment. Therefore, Claims 1-7 and 14-16 are active and will be examine on the merits.
3.	Abstract filed on November 30, 2020 is acknowledged and accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 and 14-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear what is the basis for limitation " at least  10% of  1,4:3,6-dianhydrohexitol units " even though according Claim 1 this amount is "   relative to the total diol units". However, it is unclear if this amount is 10% by mole  based on 100 mole% of all diol units or this amount is 10 % by wt. and based on total weight of all diol units. In addition, note that Claim 5 ( which is based on Claim 1) indicated that a molar amount of 1,4:3,6-dianhydrohexitol units ranging from 5 to 45% and based on all units ( acid and diols) in the claimed polyester.
For this reason, it would be construed that amount of 1,4:3,6-dianhydrohexitol units is at least 10 mole% and based 100 mole% of all diols in the polyester or at least 5 mole% if based on all units ( acid and diol) .

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 14-17 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khanarian et al (  US  6,063,464) as evidenced by Poulat et al (US 2018/0355100).
5.1.	Regarding Claims Khanarian disclosed polyester comprising diacid, diol and isosorbide ( see Abstract), wherein: “  In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about 0.25 mole % to about 45 mole %.” – see col.3, ln.5-11.  Therefore, presence of Isosorbide in same range as claimed by Applicant , anticipated by Khanarian. 
5.2.	Regarding diacid component, Khanarian disclosed that: “ Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. Specific examples of desirable diacid moieties include isophthalic acid, 2,5-furandicarboxylic acid, 2,5-thiophenedicarboxylic
acid, 2,6-naphthalenedicarboxylic acid..” see col.3, ln.40-45. In addition, Khanarian specific stated that:” The diacid does not need to be derived from terephthalic acid or dimethyl terephthalate or from other compounds containing a terephthaloyl moiety “ – col.3; ln.58-60. Also see Claim 23. Therefore, diacid component is anticipated by Khanarian.
5.3.	Regarding “other diol” Khanarian  disclosed that: “Preferred diol moieties are derived from ethylene glycol, butylene glycol, propylene glycol and cyclohexanedimethanol ( CHDM – GM). The diol does not need to be derived from ethylene glycol..”- see col.4, 19-23. 
Khanarian specifically  claimed ( see Claims 23-25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and  other diol is : “ derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
5.4.	Regarding viscosity of the polyester (see Applicant's claims 14 and 15), note that according Khanarian polyester may have viscosity at least 0.65 dl/g (see Claim 20), which anticipates ranges of Claims 14 and 15 , even though it expressed in different units. ( for evidence  see Poulat et al US 2018/0355100, Table 3. Poulat  provide data for  viscosity of same polyester in  RD ( reduce viscosity as used by Applicant)  of 73.5 ml/g and IV ( inherent viscosity as used by Khanarian)  of 0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Khanarian is in same range same as RD viscosity as claimed by Applicant.
5.5.	Therefore, it is clear that Khanarian disclosed substantially same polyester which comprises identical diacids, isosorbide and other diol as alicyclic CHDM  in same ranges. 
	Therefore, polyester disclosed by Khanarian will inherently have same properties , including Tg and morphology.
5.6.	Alternatively, it would be expected that polyester as taught by Khanarian would have same properties, including Tg and morphology( semi-crystallinity) , if obtained and tested and it is also would be obvious to one of ordinary skill to select specific composition as claimed by Applicant from finite number of preferable choices as it well established in the art: “  "When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill .

6.	Claims 1-7 and 14-16  are  rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Sehanobish et al ( WO 2014/100257 note, that US 2015/0337080 will be used for simplification) as evidenced by Khanarian et al (  US  6,063,464) and   Poulat et al (US 2018/0355100). 
6.1.	Regarding Claims 1-7 and 14-16  Sehanobish disclosed polyester, which may comprise:
a)  as acid component – 2,6-naphthalene dicarboxylic acid ( NDCA)  or 2,5-furan dicarboxylic acid ( FDCA) or their combination , wherein NDCA can be present in the amount of 5 to 95 mole% and FDCA can be present in the amount of 5 to 95 mole% ( see [0010]) based on total units of the acid component  of the polyester;
b) as a diol component – isosorbide, which can be present ,based on the total amount of component (b ) : “or up to 99 mole%, or up to 95 mole%, or up to 90 mole%, or up to 80 mole % or up to 70 mole % isosorbide, or at least 1 mole%, at least 5 mole%, at least 10 mole%, at least 20 mole %, or at least 30 mole % isosorbide  and other polyols, including as , one or more polyol, including isosorbide. For example, component (b) may comprise 10 to 90 mole %, based on the total amount of component (b) polyol, of isosorbide, and 10 to 90 mole % based on the total amount of component (b)
CHDM- /GM/) or 2,2,4,4- tetramethyl-1,3-cyclobutanediol (TMCD- /GM/..” – see [0011], [0027]. 
Therefore,  Sehanobish disclosed polyester, comprising same acid component, which does not required presence of  Terephthalic acid.
As a polyol component  - Sehanobish disclosed that  polyester comprises Isosorbide  in the amount more than 10 mole% to 90 mole% as part of all polyols and alicyclic polyols as CHDM or TMCD or their combinations wherein CHDM can be present in the amount up to 90 mole% based on all polyol. Note, that polyester does not required presence of Ethylene glycol.
6.2.	Regarding  Claims 2 and 16 , see  [0031], wherein Tg of at least 100 0C  and preferably  in a  range from 120 0C  to  150 0C is disclosed. 
Therefore, Sehanobish substantially disclosed the same polyester which comprises identical diacids , isosorbide and other diol as alicyclic CHDM  in same ranges. For this reason,  polyester disclosed by Sehanobish will inherently have same properties , including  morphology.( amorphous or semi-crystalline).
6.3.	Sehanobish is silent with respect to viscosity of the polyester as claimed by Applicant in newly added Claims 14 and 15. However, according to Sehanobish polyester is suitable for production of different articles, for example, bottle ( see [0016]).
	In this respect note that because production of bottles required polyester with relatively high viscosity of at least 0.5 dL/g ( as evidenced by Khanarian, see col.3; ln.20-28) and because this range is same as claimed by Applicant ( as evidenced by Poulat  as it explained above ( see paragraph 5.4 of instatant action), than it is Sehanobish  inherently has same viscosity as claimed by Applicant.
6.3	Alternatively, it would be obvious to select alicyclic polyol as CHDM or in combination with TMCD  due to limited number of choices as it well established in the art: “  "When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007) and also it would be expected that polyester disclosed by Sehanobish would have same properties, including viscosity.
                                              Response to Arguments
7.	Applicant's arguments filed  November 30, 2020  have been fully considered but they are not persuasive.
8.	Applicant’s principal arguments regarding  Claims 1-7 rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khanarian et al (  US  6,063,464) based on following.
a)	Regarding Khanarian Applicant  stated that references fails to anticipate Applicant’s invention because “ this reference doesn't disclose a polyester with the
composition of the polyester of the invention, particularly containing at least 10% of 1,4:3,6- dianhydrohexitol units relative to the total diol units present in the polyester and being free of ethylene glycol units and of terephthalic acid units being free” and “  Khanarian relates to a polyester polymer made by the melt condensation

	In response for this Argument note that as shown above ( see paragraph 5) Khanarian  specifically stated that :
 a)  Regarding acid component “  Specific examples of desirable diacid moieties include isophthalic acid, 2,5-furandicarboxylic acid, 2,5-thiophenedicarboxylic acid, 2,6-naphthalenedicarboxylic acid..” see col.3, ln.40-45 and that The diacid does not need to be derived from terephthalic acid or dimethyl terephthalate or from other compounds containing a terephthaloyl moiety “ – col.3; ln.58-60.
	Therefore, first 2 ( and 4 ) preferable choices of the acid are identical to acid component claimed by Applicant and in addition specifically excluded Terephthalic acid  from those preferable choices. Therefore, it is clear that Khanarian anticipates acid component or at least renders it obvious.
b)	Same related to presence of Isosorbide in same range as claimed by Applicant. And also  Khanarian specifically claimed polyester ( see Claims 23-25)  wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and  other diol is : “ derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof “ and pointing out that “ The diol does not need to be derived from ethylene glycol..”- see col.4, 19-23.
Therefore, range of 10 % , which is 10 mole% based on all diols  and  same range of 5 mole% based on all components , including acid and diols,   as evidence by Applicant's Claim 5,  is  clearly anticipated.
	Therefore, it is clear that Khanarian does disclosed polyester as claimed by Applicant with sufficient specificity  to anticipate this polyester or  alternatively, at least renders Applicant’s claimed subject matter obvious  because selection from finite number of preferable choices is obvious as established in the art : “    "When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007).
	At least for reasons above, Applicant’s arguments with respect to Khanarian were found unpersuasive.
9.	Applicant’s arguments with respect to Sehanobish based on following statement: "Sehanobish does not disclose a polyester with the composition of the
polyester of the claimed invention, particularly containing at least 10% of 1,4:3,6-
dianhydrohexitol units relative to the total diol units present in the polyester and being free of ethylene glycol units and of terephthalic acid units being free. Instead, nowhere does Sehanobish describe specifically selecting and bringing together a combination of the recited components such that they are present in the manner required by the claims" and " Furthermore, one skilled in the art would look at the examples to select the combination of diol and diacid to prepare a polyester. Because Examples 1-4 all disclose polymers containing isosorbide alone or isosorbide with ethylene glycol as diol 
In response for those arguments note that :
a)	To the contrary of Applicant’s argument, paragraph 6 of instant Action, provided evidence  and explained why  Sehanobish meet all the compositional limitations of Applicant’s Claims 1-7 or alternatively, renders Applicant’s claimed subject matter obvious.
	As it was stated in paragraph 6,   Sehanobish disclosed  polyester, which may comprise:
   as acid component – 2,6-naphthalene dicarboxylic acid ( NDCA)  or 2,5-furan dicarboxylic acid ( FDCA) or their combination and does not required presence of Terephthalic acid – therefore, acid component is meet  Sehanobish;
  as a polyol component  - Sehanobish disclosed that  polyester comprises Isosorbide  in the amount more than 10 mole% to 90 mole% as part of all polyols and alicyclic polyols as CHDM or TMCD or their combinations wherein CHDM can be present in the amount up to 90 mole% based on all polyol. Note, that polyester does not required presence of Ethylene glycol.
	In addition , according Sehanobish  Tg of  the polyester is at least 100 0C, which is meet Tg of polyester as claimed by Applicant.
	Therefore, it is clear that  Sehanobish disclosed  substantially  same polyester which comprises identical diacids , isosorbide and other diol as alicyclic CHDM  in same ranges. Other words,  Sehanobish  anticipated or at least rendered obvious Applicant’s invention.
Sehanobish note that : “ 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) 
	 Therefore, at least for reasons above, Applicant’s arguments with respect to Sehanobish were unpersuasive.
                                                          Conclusion
                      THIS ACTION IS NOT  MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763